DETAILED ACTION
This Action is responsive to the submission filed on 05/15/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/15/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kong (US 2022/0068901).

Regarding claim 1, Kong (see, e.g., FIG. 7) discloses an electronic device, comprising:
a substrate BSL (Para 0199); 
an insulating layer BNK, disposed on the substrate BSL, and comprising an opening e.g., opening created by adjacent BNKs and a sidewall e.g., sidewall of BNK surrounding the opening e.g., opening created by adjacent BNKs (Para 0146, Para 0147, Para 0197, Para 0198); 
a light-emitting unit LD, disposed in the opening e.g., opening created by adjacent BNKs (Para 0203, Para 0205); and 
a light conversion element CCL1, disposed in the opening e.g., opening created by adjacent BNKs (Para 0205, Para 0206); and 
a protective layer CPL disposed on and covering the light conversion element CCL1 and the insulating layer BNK (Para 0200); 
wherein: 
a height of the sidewall e.g., sidewall of BNK is greater than or equal to a height of the light conversion element CCL1 (see, e.g., FIG. 7), and 
a thickness e.g., thickness of CPL from top corner of LCP1 to top of CPL of the protective layer CPL disposed on the light conversion element CCL1 is greater than a thickness e.g., thickness of CPL from top of RP to top of CPL of the protective layer CPL disposed on the insulating layer BNK (see FIG. 7).

Regarding claim 2, Kong (see, e.g., FIG. 7) teaches that the light conversion element CCL1 encompasses the light-emitting unit LD (Para 0205, Para 0206).

Regarding claim 4, Kong (see, e.g., FIG. 7) teaches the light-emitting unit LD comprises at least two light-emitting diodes LDs (Para 0205).
Regarding claim 5, Kong (see, e.g., FIG. 7) teaches a reflective layer REL1 disposed between the substrate BSL and the light conversion element CCL1 (Para 0162, Para 0197).

Regarding claim 6, Kong (see, e.g., FIG. 7) teaches that the light conversion element CCL1 has a curved top surface e.g., lateral ends are curved downward and surrounds the light emitting unit LD.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kong (US 2022/0068901), in view of Kim (US 2020/0013766).

Regarding claim 3, although Kong shows substantial features of the claimed invention, Kong fails to expressly teach that the insulating layer is multi-layer.
Kim (see, e.g., FIG. 10), on the other hand, teaches that the insulating layer PW is multi-layer for the purpose of easily adjusting the height of the partition wall PW (Para 0121).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insulating layer of Kong to be the multi-layer insulating layer of Kim for the purpose of easily adjusting the height of the partition wall (Para 0121).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/ANTONIO B CRITE/Examiner, Art Unit 2817